Conviction in District Court of Stonewall County of burglary, punishment fixed at eight years in the penitentiary.
The home of Farrow was burglarized and a quantity of personal property taken. Shortly thereafter the property was found in a house occupied by appellant, another man and a woman. Said parties were present when the property was located but seem to have made no statement, though a movement of appellant toward the bed where a pistol was found, is in evidence. The house so occupied consisted of three rooms, two below and one above. Most of the stolen property was found in the downstairs bed room. Viola King, the woman who was in company with appellant, was used as a witness by the State and testified to the fact of the burglary. She said that she and the two men went to the burglarized house in a car together; that she and appellant sat in the car just across the road while their companion entered the house and made two trips bringing to the car the loot. That together they carried the articles taken from said house to the place they occupied, and that they were using it up to the time the officers came. That she and appellant occupied the downstairs bedroom.
There are two bills of exception in the record, one complaining of the action of the court in permitting Viola King to testify *Page 60 
that appellant slept on a mattress taken from the burglarized house; the other of which appears to be multifarious, presenting appellant's complaint to three separate matters, each of which, however, we conceive to present no error even if the bill could be considered. We are not in accord with the contention in bill No. 1.
Appellant, Skirlock and Viola King being found in possession of the alleged stolen property recently after same was taken, we think, presents sufficient corroboration of the testimony of the accomplice King and justified the jury in their verdict of guilty.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.